Case 1:19-cv-01301-RLM Document 28-7 Filed 07/12/19 Page 1 of 2 PageID #: 166




                     EXHIBIT E
FILED: KINGS COUNTY CLERK 01/10/2018 11:20 AM                                 INDEX NO. 519906/2016
          Case
NYSCEF DOC. NO. 1:19-cv-01301-RLM
                 14                 Document 28-7 Filed 07/12/19 Page 2 RECEIVED
                                                                        of 2 PageID #: 16701/10/2018
                                                                                 NYSCEF:




                                               1 of 1
